Citation Nr: 0708029	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
bilateral tibial stress fractures.

2.  Entitlement to an increased (compensable) rating for the 
service-connected left chondromalacia patella.

3.  Entitlement to an initial rating in excess of 30 percent 
for the service connected post-traumatic stress disorder 
(PTSD) from January 31, 2002; and in excess of 50 percent for 
the service-connected PTSD from October 23, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1969 and from June 1971 to May 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 2002 and January 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

In the June 2002 rating decision, the RO denied an increased 
(compensable) rating for the service-connected left 
chondromalacia patella, denied an increased (compensable) 
rating for the service-connected bilateral tibial stress 
fractures, and denied service connection for diabetes, 
hearing loss, tinnitus, PTSD, and a right knee disability.

In his July 2002 Notice of Disagreement (NOD), the veteran 
specifically disagreed with the denials of service connection 
for diabetes, hearing loss, tinnitus, PTSD and a right knee 
disability, but did not specifically disagree with the denial 
of an increased (compensable) rating for the service-
connected bilateral tibial stress fractures.  However, the 
veteran appeared to appeal the issue of entitlement to a 
compensable rating for the service-connected left 
chondromalacia patella.  In the January 2003 Statement of the 
Case (SOC), the RO included the issues of service connection 
for diabetes, hearing loss, tinnitus and a right knee 
disability, as well as the issue of entitlement to an 
increased (compensable rating) for the service-connected 
chondromalacia patella

The January 2003 rating decision granted service connection 
for PTSD, and assigned an initial 10 percent rating, 
effective from January 31, 2002.  The veteran's NOD with that 
decision was received at the RO in March 2003.  The NOD was 
also accepted as a claim for an increased rating for the 
service-connected bilateral tibal stress fractures and it was 
also accepted in lieu of a VA Form 9, substantive appeal as 
to the issue of an increased (compensable) rating for the 
service-connected left chondromalacia patella.

The veteran perfected his appeal as to the issue of service 
connection for a right knee disability with the submission of 
a timely substantive appeal (VA Form 9), which was received 
at the RO in June 2003.

In a March 2004 rating decision, the RO increased the initial 
rating for the service-connected PTSD to 30 percent from 
January 31, 2002 and to 50 percent from October 23, 2003.  As 
the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  As such, an SOC with regard to the issue of 
entitlement to an initial higher rating for the service-
connected PTSD was issued to the veteran in March 2004.  The 
veteran thereafter submitted a timely substantive appeal (VA 
Form 9) which was received at the RO in March 2004.

In a June 2003 statement received, the veteran withdrew his 
appeal as to the issues of service connection for hearing 
loss and tinnitus, and as such, did not thereafter submit 
substantive appeals as to those issues.  Although the veteran 
did not specifically withdraw his appeal as to the issue of 
service connection for diabetes, he did not submit a timely 
substantive appeal as to that issue.

However, in December 2003, the veteran requested that his 
claim of service connection for diabetes be reopened.  In an 
April 2004 rating decision, the RO reopened the veteran's 
claim, but denied the claim because the record did not 
reflect a current diagnosis of diabetes.  The April 2004 
rating decision also denied the veteran's claim for 
entitlement to a TDIU and for increased (compensable) ratings 
for the bilateral tibial stress fractures.  To the Board's 
knowledge, the veteran has not appealed these issues.

In January 2006, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
adjudicative action.  In a September 2006 Supplemental 
Statement of the Case (SSOC), the RO/AMC most recently 
affirmed the determination previously entered.  The case has 
been returned to the Board for further appellate review.

At the request of the veteran (through his representative's 
January 2007 informal hearing presentation), and for reasons 
explained below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The body of the January 2006 REMAND read as follows: 

The veteran seeks service connection for a 
right knee disability, claimed as secondary to 
the service-connected bilateral tibial stress 
fractures.  The veteran also seeks a 
compensable rating for the service-connected 
left knee chondromalacia patella, and an 
increased initial rating for the service-
connected PTSD, rated as 30 percent disabling 
from January 31, 2002 and 50 percent disabling 
from October 23, 2003.

In Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used 
in 38 U.S.C.A. §§ 1110, 1131, refers to 
impairment of earning capacity, and that such 
definition of disability mandates that any 
additional impairment of earning capacity 
resulting from an already service-connected 
condition, regardless of whether or not the 
additional impairment is itself a separate 
disease or injury caused by the service-
connected condition, shall be compensated.  In 
light of the Allen case, the RO/AMC must 
consider first, whether the veteran has a 
right knee disability; and if so, then the 
RO/AMC must consider whether the veteran's 
right knee disability is aggravated by the 
service-connected bilateral tibial stress 
fractures.

Currently, it is unclear whether the veteran 
has a right knee disability.  However, a 
review of the record reflects that an Axis III 
diagnosis of bilateral osteoarthritis of the 
knees was noted on a November 2002 mental 
health progress report.

The veteran asserts that his service-connected 
left chondromalacia patella is more severe 
than is currently represented by the 
noncompensable rating assigned.  As noted 
above, the record reflects that the veteran 
has a diagnosis of right knee osteoarthritis.  
However, the diagnosis is listed as an Axis 
III diagnosis on a mental health progress note 
from November 2002.  The record does not 
contain any x-ray reports to confirm the 
diagnosis.  The Board finds that a VA 
examination of the right and left knees is 
necessary.

The record shows that the veteran's Global 
Assessment of Functioning (GAF) scores are in 
the 40's for his PTSD.  Furthermore, the 
veteran has recently asserted that he places a 
pistol under his head when he sleeps, that he 
has thoughts of suicide, cannot remember names 
of people he knows, has a short temper and 
paranoid thoughts of being followed in public 
places.  However, the last VA examination in 
January 2004 notes that the veteran reported 
that he separated his shells from his guns, 
and locked the shells in his gun cabinet.  
Furthermore, the examiner noted that, in spite 
of his symptoms, the veteran volunteered with 
the American Red Cross, was an active member 
of three veterans organizations, did 
genealogical research, and worked one night 
per week at a family history center.  The 
veteran also reported that he and his wife 
would like to go on a full-time mission for 
the LDS church.

In sum, the medical, and other, evidence of 
record is contradictory, and as such, Board 
finds that additional development is necessary 
before a decision on the merits can be 
reached.  In light of the foregoing, the Board 
finds that the veteran should be afforded 
another VA examination to determine the 
current nature, extent and severity of the 
service-connected PTSD.

Following such comments, the Board requested that the agency 
of original jurisdiction (AOJ) perform development including: 
obtaining records, arranging of orthopedic and psychiatric 
examinations, and readjudicating the veteran's claims.

After review of the documentation on file and the statements 
from the veteran and his representative, it appears that 
while additional records were obtained, there was some 
irregularities and/or confusion in the arrangement of the 
veteran's orthopedic and psychiatric examinations.  As a 
result, the veteran failed to report for a scheduled VA 
examination in August 2006.  

The veteran's representative has reported that while VA 
informed the veteran in a July 2006 letter that he would be 
scheduled for an examination at the nearest VA facility, he 
was thereafter scheduled for an examination in Salt Lake 
City.  [We note that the Salt Lake City VA facility is a 
great distance (around 240 miles) from where the veteran 
lives and that the veteran had been receiving treatment at 
the Pocatello, Idaho VA facility which is nearest to (about 
80 miles from) his home.]  The veteran's representative has 
essentially asserted that confusion and difficulty caused by 
this chain of events is what led to the veteran's failed to 
report for the examination.  He also asserts that a 
psychiatric examination was never scheduled.  The veteran's 
representative has indicated that the veteran would attend 
examinations if they could again be scheduled.  He also noted 
that the veteran would prefer to be scheduled for 
examinations at the VA facility in Pocatello, Idaho, if 
possible, and since he is required to undergo an orthopedic 
and psychiatric examination, he has asked that they be 
scheduled on the same day.  

In an effort to afford the veteran every opportunity to 
receive proper examinations, and looking beyond the fact that 
the veteran and his representative had opportunity to contact 
the RO to clarify or change the time and place of his 
scheduled examination, the Board will return this matter to 
the AOJ for one more attempt to fully develop the claims.  
The information requested on the prior remand remains 
necessary to properly address the appellant's claims.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The AOJ should make every effort to once more schedule the 
veteran for both orthopedic and psychiatric examinations at 
the VA facility (with appropriate capabilities) that is 
nearest to the veteran's home.  The Board cautions the 
veteran that the closest VA facility may not be the facility 
where he currently seeks treatment, and would hope that the 
AOJ so inform and explain such to the veteran if that is the 
case.  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the AOJ should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.  The Board points out that although VA has 
a duty to assist the claimant in developing a claim, that 
duty is not a one-way street.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159;  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Prior to any examination, any additional outstanding records 
of pertinent treatment should be obtained and added to the 
claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran 
and enlist his assistance in 
identifying and obtaining any 
outstanding records of pertinent 
medical treatment the veteran received 
through VA or private health care 
professionals involving his psychiatric 
disability and disability related to 
his knees.  Any additional evidence 
obtained should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine: 
(a) the current nature, extent, and 
manifestations of the veteran's 
service-connected left chondromalacia 
patella; and (b) whether the veteran 
currently has a right knee disability 
that is related to service or a 
service-connected disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the 
examiner(s) prior to the 
examination(s).

(a) Regarding the left knee, the 
orthopedic examiner should determine 
the current nature, extent and severity 
of the service-connected left 
chondromalacia patella.  It is critical 
that the examiner identify whether the 
veteran has objective evidence of 
arthritis of the left knee and whether 
and to what extent the veteran's 
service-connected left knee disability 
involves instability.  The claims file 
should be made available to the 
examiner prior to the examination.  All 
indicated x-rays and laboratory tests 
should be completed.  These tests 
should include a complete test of the 
range of motion of the affected joints.  
All findings should be reported.  The 
examiner should perform range of motion 
testing with regard to the service-
connected left knee disability to 
determine if the veteran has additional 
functional limitation due to pain.  The 
examiner(s) should determine whether 
the left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee is used repeatedly.  If 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion lost due to 
any weakened movement, excess 
fatigability, or incoordination, or 
lost due to pain on use or during 
flare-ups.

(b) Regarding the right knee, the 
orthopedic examiner(s) should be asked 
to provide specific medical findings as 
to whether the veteran has current 
right knee osteoarthritis and/or other 
right knee disability; and if so, 
whether there is any relationship 
between such disability and any aspect 
of the veteran's period of service, 
including any of the veteran's service-
connected disabilities (the left knee 
disability and bilateral tibial stress 
fractures).  If it is determined that 
the veteran has a current right knee 
disorder that is aggravated by a 
service-connected disorder, the 
appropriate examiner should indicate, 
if possible, what level of disability 
is attributable to such aggravation.  
All medical opinions must be 
accompanied by a complete rationale 
based on sound medical principles.

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current level of his service 
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report 
a full multiaxial diagnosis, to include 
the assignment of a global assessment 
of functioning (GAF) score consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation what the 
assigned score represents.  In 
addition, the examiner should state an 
opinion as to the degree of 
occupational and social impairment 
caused by the veteran's service-
connected PTSD, and in particular, 
should address the veteran's assertions 
in light of his volunteer work and 
social activities as noted on the 
January 2004 VA examination report.

3.  Then, after any additional 
development deemed appropriate, 
readjudicate the veteran's claims for 
entitlement to service connection for a 
right knee disability (to include as 
secondary to a service-connected 
disability) and for increased ratings 
for the 
service-connected PTSD and the service-
connected left chondromalacia patella.  
The RO/AMC should specifically consider 
whether the veteran has a right knee 
disability that is aggravated by the 
service-connected disability, taking 
into consideration the provisions of 38 
C.F.R. § 3.310(a) and the directives 
set forth in Allen regarding 
aggravation.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion 
of the applicable laws and regulations.  
He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case 
before the claim is returned to the 
Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  Again, the veteran is advised 
that failure to appear for scheduled VA examination without 
good cause could result in the denial of his claims.  38 
C.F.R. § 3.655 (2006).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

